PD-1100-16                                                  PD-1100-16
                                                                            COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                            Transmitted 9/15/2016 3:54:32 PM
                                                                             Accepted 9/16/2016 11:55:53 AM
                                    No. ____________                                          ABEL ACOSTA
                                                                                                      CLERK

                       TO THE COURT OF CRIMINAL APPEALS

             FROM THE FOURTEENTH COURT OF APPEALS NO. 14-15-00220-CR

VINCENT WILLIAMS
APPELLANT
                             From Cause No. 1420283, 230th District Court
                             Harris County, Texas.
V.

THE STATE OF TEXAS
APPELLEE


                        Appellant’s Motion To Extend Time
                      To File Petition For Discretionary Review


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, VINCENT WILLIAMS, and files this his Motion to Extend Time to File Petition
for Discretionary Review, and in support thereof, would respectfully show the Court the
following:

                                           I.
The Fourteenth Court of Appeals affirmed the conviction in an opinion dated August 16,
2016. The PDR is due on September 15, 2016. No motion for rehearing was filed. No motions
for extension have been filed.

                                             II.

Appellant requests this extension due to the fact that counsel has been engaged in work in the
Harris County Public Defender’s Office on many cases, including the following:

      William Tutson, 14-16-00514-CR

      LT Lewis, 01-16-00485-CR

      Felix Irizarry, PD-0701-16

      Audelio Trevino, 14-16-00268-CR                             September 16, 2016
    Reginald Smith, 13-16-00185-CR

    Tairon Monjaras-Guirola, 01-15-01092-CR

    Emanuel Hayes, 01-15-00982-CR

    Bartolo Perez, 01-14-00061-CR

    Counsel has been serving as the Educational Internship Coordinator and administrator
     of the Second Chair Program for the Harris County Criminal Lawyers Association

    Counsel has been researching and writing for several trial cases assigned to the Public
     Defender’s Office Trial Division.


                                             III.
Appellant’s attorney requests this extension which is necessary so that the petition can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.


                                           PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court grants this
requested extension of time to file the appellant’s petition for discretionary review in the above
cause and extend the time for filing for 30 days, to October 15, 2016.

                                                            Respectfully submitted,

                                                            ALEXANDER BUNIN
                                                            Chief Public Defender
                                                            Harris County, Texas

                                                            /s/Sarah V. Wood
                                                            SARAH V. WOOD
                                                            Assistant Public Defender
                                                            Harris County, Texas
                                                            Texas Bar Number 24048898
                                                            1201 Franklin, 13th Floor
                                                            Houston Texas 77002
                                                            713.368.0016 (phone)
                                                            713.368.9278 (fax)
                                                            Sarah.Wood@pdo.hctx.net

                                                            Attorney for Appellant
                                 CERTIFICATE OF SERVICE
By my signature below, I hereby certify that a true and correct copy of the above and foregoing
Appellant’s Motion to Extend Time to File Petition for Discretionary Review has been served
on the District Attorney of Harris County, Texas, by electronic delivery through the efile
system.

                                           /s/Sarah V. Wood
                                           Sarah V. Wood